Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “a function acquirer for acquiring a non-linear regression function or non-linear discrimination function, both of which expressing analysis data obtained for known samples
“a contribution calculator for calculating a contribution value based on a differential value of the non-linear regression function or non-linear discrimination function” in Claim 7. Emphasis added for emphasis on elements of three-prong test provided above.
“a channel identifier for identifying one or more of the plurality of channels of the detector” in Claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Regarding Claim 1: 
This claim includes limitations that are not clearly described in the description. These limitations are:
“an analytical technique” - there is no clarification in the written description on what structure it is, and no specific examples for it;
“statistical machine learning” - there is no clarification in the written description on what structure it is, and no specific examples for it;
“multidimensional analysis data” - there is no clarification in the written description on what structure it is, and no specific examples for it.
Same reasoning applies to Claims 2-6.
Regarding Claim 7:
This claim includes limitations that are not clearly described in the description. These limitations are:
“a function acquirer” - there is no clarification in the written description on what structure it is, and no specific examples for it;
“a contribution calculator” - there is no clarification in the written description on what structure it is, and no specific examples for it;
“a channel identifier” - there is no clarification in the written description on what structure it is, and no specific examples for it.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1:  Claim 1 recites the limitations “an analytical technique,” “statistical machine learning,” and “multidimensional analysis data” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The limitation “an analytical technique” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “analytical technique” actually is.
The limitation “statistical machine learning” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “statistical machine learning” actually is.
The limitation “multidimensional analysis data” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “multidimensional analysis data” actually is.
Same reasoning applies to claims 2-6.
Regarding Claim 7: Claim 7 recites the limitations “a function acquirer,” “a contribution calculator,” and “a channel identifier” which invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The limitation “a function acquirer” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “function acquirer” actually is.
The limitation “a contribution calculator” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “contribution calculator” actually is.
The limitation “a channel identifier” is not described in the specification. It is the generic term, and no details are provided for the person skilled in the art to understand what the “channel identifier” actually is.
Therefore, the claims 1-7 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
		Note: All prior art rejections are as best understood by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  

Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.
Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A data processing method for processing analysis data collected with an analyzing device for each of a plurality of samples, by applying an analytical technique using statistical machine learning to multidimensional analysis data formed by output values obtained from a plurality of channels of a multichannel detector provided in the analyzing device, the method comprising the steps of: 
acquiring a non-linear regression function or non-linear discrimination function, both of which expressing analysis data obtained for known samples;  
calculating a contribution value based on a differential value of the non-linear regression function or non-linear discrimination function, 
the contribution value representing a degree to which each of the output values obtained from the plurality of channels forming the analysis data of the known samples contributes to the acquired non-linear regression function or non-linear discrimination function; and  
identifying one or more of the plurality of channels of the detector, which are to be used for processing analysis data obtained for an unknown sample, based on the contribution value.  
Claim 7 is copied below, with the limitations belonging to an abstract idea being underlined.
A data processing device for processing analysis data collected with an analyzing device for each of a plurality of samples, the data processing device configured to apply an analytical technique using statistical machine learning to multidimensional analysis data formed by output values obtained from a plurality of channels of a multichannel detector provided in the analyzing device, the device comprising: 
a) a function acquirer for acquiring a non-linear regression function or non-linear discrimination function, both of which expressing analysis data obtained for known samples; 
b) a contribution calculator for calculating a contribution value based on a differential value of the non-linear regression function or non-linear discrimination function, the contribution value representing a degree to which each of the output values obtained from the plurality of channels forming the analysis data of the known samples contributes to the non- linear regression function or non-linear discrimination function acquired by the function acquirer; and 
c) a channel identifier for identifying one or more of the plurality of channels of the detector, which are to be used for processing analysis data obtained for an unknown sample, based on the contribution value. 
The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The claims do not spell out any particular equation or formula being used, but it is clear that the claims (when read in light of the specification) relate only to a mathematical method for processing abstract data without a clear purpose other than reducing the dimensionality of the data set. The specification discloses a series of data sources such as chromatographic analyzers, mass spectrometers, and spectrum analyzers. However, even with these data sources, the subject matter of the application is composed of purely abstract and conceptual implementations of mathematical methods which could be carried out as a purely mental act.

In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application.  This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application.  The claim does not recite a particular machine applying or being used by the abstract idea.  The claim does not effect a real-world transformation or Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) 
Instead the additional elements in the claim appear to be merely insignificant extra-solution activity - merely receiving the relevant data from one or more of the plurality of channels of the detector which is the input for the mental/mathematical process in the abstract idea.  
In all of these respects, the claims fail to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-6 are similarly ineligible. The dependent claims 2-6 merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). Claim 2 recites and additional element of weighting each if the plurality of channels, which must be considered at Prong 2 and Step 2B. 
Therefore, claims 1-7 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
Allowable Subject Matter
Claims 1-7 include the allowable subject matter. If the 101 issues are resolved, Claims 1-7 would be allowable.
The closest prior art is the NPL reference of Howley et al. (Howley, already in record from IDS). The reference of Howley teaches a machine learning technique combined with a non-linear principal component analysis applied to the analysis of Raman spectra (a multichannel input) to reduce the dimensionality of the data; the use of non-linear functions to map (describe) the data; principal component techniques which serve to identify the optimum inputs calculating a contribution value based on a differential value of the non-linear regression function or non-linear discrimination function.” Same reasoning applies to an independent Claim 7, where the non-technical features of Claim 1 are implemented in unspecified technical means, i.e. a general purpose computer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US5228113 discloses the accelerated training apparatus for back propagation networks, where the sequence of partial optimizations, depending on a constrained representation of hidden weights derived from a singular value decomposition of the input space, is performed.
US10515312 discloses the neural network model compaction using selective unit removal, where the individual nodes of the artificial neural network may be deactivated randomly, followed by the selective removal from the artificial neural network based on the activation probability.
US20040159783 discloses the data management system and method for processing signals from sample spots, including processing a plurality of spectra obtained using mass spectrometer using graphic elements representing the sample spots on a graphical user interface.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYUDMILA ZAYKOVA-FELDMAN/
Examiner
Art Unit 2865


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        4/1/21